Per Curiam. This matter comes before the Court upon a motion of Claimant requesting that this Court find that Respondent, the State of Illinois, has waived any defense based upon the failure to file notice of claim or the failure to file a notice of claim within apt time. Claimant has based his motion upon section 22 of the Court of Claims Act (Ill. Rev. Stat. 1977, ch. 37, par. 439.22). This section provides that in certain enumerated instances, the time of giving notice can be postponed. The disability of Claimant in this case is not specifically covered under the statute but it is Claimant’s contention that the statute is broad enough to cover the situation. Claimant is a quadriplegic who hired an attorney and the attorney failed to give the requisite notice. The facts disclose that the failure to give notice was not caused by the Claimant’s disability but rather by the failure on the part of his attorney to file notice in apt time. It is therefore the opinion of this Court that section 22 of the Court of Claims Act (Ill. Rev. Stat. 1977, ch. 37, par. 439.22) is not available as a defense for the failure to file notice at the stated time. The error was a human error and not due to the disability of Claimant. It is hereby ordered that motion of Claimant be, and the same is, denied and this cause is dismissed for failure to file notice within the time required by statute.